--------------------------------------------------------------------------------

THIS WARRANT AND THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THE SECURITIES UNDER THE ACT OR AN OPINION OF
COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

Warrant No. SPN - 1 October 9, 2008

EV TRANSPORTATION, INC.

WARRANT TO PURCHASE COMMON STOCK

**** 30,227,500 Shares of Common Stock ****

          THIS WARRANT CERTIFIES THAT, for value received, PLETHORA PARTNERS
LLC, or registered assigns (the “Holder”), is entitled to subscribe for and
purchase from EV Transportation, Inc., a Nevada corporation (the “Company”),
with its principal offices located at 5500 West Century Boulevard, Los Angeles,
California 90045, up to and including the number of fully paid and nonassessable
shares of common stock, par value $0.001 per share (the “Common Stock”) of the
Company set forth above (the “Warrant Shares”), at the exercise price of $1.30
per share (the “Warrant Exercise Price”) (and as adjusted from time to time
pursuant to Section 3 hereof), in accordance with the exercise procedure set
forth in Section 1 hereof and prior to or upon October 9, 2013 (the “Expiration
Date”), subject to the provisions and upon the terms and conditions hereinafter
set forth.

          This Warrant is issued in connection with a certain Secured Promissory
Note and Warrant Purchase Agreement, dated as of the date hereof (as amended,
modified or supplemented, the “Note Purchase Agreement”), between Company,
Holder and EV Rental Cars, LLC, a California limited liability company and
wholly owned subsidiary of Company (the “Subsidiary”). Pursuant to the Note
Purchase Agreement, Subsidiary executed a Secured Promissory Note, dated as of
the date hereof (as amended, modified or supplemented, the “Note”), in favor of
Holder in the principal amount of $300,000, bearing interest at 10% per annum.
Also, pursuant to the Note Purchase Agreement, Subsidiary executed a Security
Agreement, dated as of the date hereof (as amended, modified or supplemented,
the “Security Agreement”), pursuant to which Subsidiary granted Holder a
security interest in certain Collateral (as such term is defined in the Security
Agreement) to secure its obligations under the Note. Terms used but not defined
in this Warrant shall have the meanings given in the Note Purchase Agreement,
the Note, the Security Agreement or the Guaranty (together with this Warrant,
the “Loan Documents”).

          1. Exercise Procedure; Method of Exercise; Cash Payment; Issuance of
New Warrant.

                    (a) Permissible Exercise Period. The Warrant shall not be
exercisable by Holder, under any circumstances whatsoever, at any time prior to
December 3, 2008, the Maturity Date of the Note; provided, however, that if the
Maturity Date of the Note is extended, the Warrant shall not be exercisable by
Holder at any time prior to January 5, 2009, the Extended Maturity Date of the
Note; and provided, further, that if the Extended Maturity Date is extended, the
Warrant shall not be exercisable by Holder at any time prior to such further
extended maturity date. Subject to the provisions of this Warrant, the purchase
right represented by this Warrant may be exercised by the Holder hereof, in
whole or in part and from time to time, after the

--------------------------------------------------------------------------------

Maturity Date (or, if applicable, the Extended Maturity Date or any further
extended maturity date) of the Note, at the election of the Holder hereof, if
and only if all of the following conditions have been satisfied:

(i)

Holder shall have declared the Company and Subsidiary in default of its
obligations under the Note, the Note Purchase Agreement or any other Loan
Document;

   



(ii)

Holder shall have sent Subsidiary (and provided Company with a copy of) a
written notice of default declaring Subsidiary in default of the Note and
specifying in reasonable detail the reasons claimed for such default (the
“Notice of Default”), subject to any notice and cure period under the Note;

   



(iii)

Subsidiary shall have been given a maximum of sixty (60) calendar days from the
date of its receipt of the Notice of Default to pay Holder all amounts due and
owing under the Note or liquidate the Collateral in order to satisfy its
obligations to Holder under the Note (the “Cure Period”);

   



  (iv)

Upon the earlier to occur of:

                    (1)      the expiration of the Cure Period; or      
          (2)      the actual date that the all of the Collateral has been
liquidated by Subsidiary;      

Holder shall have sent Subsidiary (and provided Company with a copy of) a
written demand (the “Demand Letter”) for all amounts still owing to Holder under
the Note (any such amount, the “Deficiency”); AND

   



(v)

Subsidiary shall have been given a maximum of thirty (30) calendar days from the
date of its receipt of the Demand Letter to pay any claimed Deficiency (the
“Final Cure Period”).

                    Notwithstanding the requirements of Sections (1)(a)(i)
through (1)(a)(v) above, if Subsidiary or Company voluntarily files for
bankruptcy protection, then, at any time after such filing, Holder may
immediately exercise the Warrant without regard to such requirements. Further,
notwithstanding the requirements of Sections (1)(a)(i) through (1)(a)(v) above,
if Company redeems the Redeemable Warrants in accordance with Section 6 hereof,
then, at any time after the Redemption Date, Holder may exercise the Remaining
Warrants without regard to such requirements.

                    (b) Subject to the provisions of this Warrant, if Holder
elects to exercise this Warrant, Holder shall surrender this Warrant (with the
notice of exercise substantially in the form attached hereto as Exhibit A duly
completed and executed) at the principal executive offices of Company,
accompanied by (i) payment to Company, by: (a) certified or bank check
acceptable to Company; (b) cancellation by Holder of bona fide indebtedness of
Company to Holder, if agreed to in advance in writing by Company in the
Company’s sole and absolute discretion; (c) by wire transfer to an account
designated by Company; or (d) any combination of (a), (b) and (c), of an amount
equal to the then applicable Warrant Exercise Price multiplied by the number of
Warrant Shares then being purchased, or (ii) notice to the Company that this
Warrant is being exercised pursuant to a Cashless Exercise (as defined in
Section 5(a)).

2

--------------------------------------------------------------------------------

                    (c) The person or persons in whose name(s) any
certificate(s) representing the Warrant Shares shall be deemed to have become
the holder(s) of record of, and shall be treated for all purposes as the record
holder(s) of, the shares represented thereby (and such shares shall be deemed to
have been issued) immediately prior to the close of business on the date or
dates upon which this Warrant is exercised. In the event of any exercise of the
rights represented by this Warrant, certificates for the Warrant Shares so
purchased shall be delivered to the Holder hereof as soon as possible and in any
event within five (5) Business Days after such exercise and, unless this Warrant
has been fully exercised or expired, a new warrant having the same terms as this
Warrant and representing the remaining portion of such shares, if any, with
respect to which this Warrant shall not then have been exercised shall also be
issued to the Holder hereof as soon as possible and in any event within such
five (5) Business Day period. For purposes of this Warrant, the term “Business
Day” means any day other than Saturday, Sunday or other day on which commercial
banks in Los Angeles, California are authorized or required by law to remain
closed.

          2. Reservation of Shares. During the period within which the rights
represented by this Warrant may be exercised, the Company will at all times have
authorized, and reserved for the purpose of the issuance upon exercise of the
purchase rights evidenced by this Warrant a sufficient number of shares of its
capital stock to provide for the exercise of the rights represented by this
Warrant.

          3. Adjustment of Warrant Exercise Price and Number of Shares. The
number and kind of securities purchasable upon the exercise of this Warrant and
the Warrant Exercise Price (and the number of shares subject to this Warrant
pursuant to Section 6) shall be subject to adjustment to the nearest whole share
(one-half and greater being rounded upward) and nearest cent (one-half cent and
greater being rounded upward) from time to time upon the occurrence of certain
events, as follows. Each of the adjustments provided by the subsections below
shall be deemed separate adjustments and any adjustment of this Warrant pursuant
to one subsection of this Section 3 shall preclude additional adjustments for
the same event or transaction by the remaining subsections.

                    (a) Reclassification. In case of any reclassification or
change of securities of the class issuable upon exercise of this Warrant (other
than a change in par value, or from par value to no par value, or from no par
value to par value, or as a result of a subdivision or combination) into the
same or a different number or class of securities, the Company shall duly
execute and deliver to the Holder of this Warrant a new warrant (in form and
substance reasonably satisfactory to the Holder of this Warrant), so that the
Holder of this Warrant shall thereafter be entitled to receive upon exercise of
this Warrant, at a total purchase price not to exceed that payable upon the
exercise of the unexercised portion of this Warrant, and in lieu of the shares
of Common Stock theretofore issuable upon exercise of this Warrant, the kind and
amount of shares of stock, other securities, money and property receivable upon
such reclassification or change by a holder of the number of shares then
purchasable under this Warrant. The Company shall deliver such new warrant as
soon as possible and in any event within five (5) Business Days after such
reclassification or change. Such new warrant shall provide for adjustments that
shall be as nearly equivalent as may be practicable to the adjustments provided
for in this Section 3. The provisions of this subparagraph (a) shall similarly
apply to successive reclassifications or changes.

                    (b) Stock Splits or Combination of Shares. If the Company at
any time while this Warrant remains outstanding and unexpired shall subdivide
(by stock split) or combine (by reverse stock split) its outstanding shares of
capital stock of the class into which this Warrant is exercisable, the Warrant
Exercise Price shall be proportionately decreased in the case of a subdivision
or increased in the case of a combination, effective at the close of business on
the date the subdivision or combination becomes effective and the number of
shares of Common Stock issuable upon exercise of this Warrant shall be
proportionately

3

--------------------------------------------------------------------------------

increased in the case of a subdivision or decreased in the case of a
combination, and in each case to the nearest whole share, effective at the close
of business on the date the subdivision or combination becomes effective. The
provisions of this subparagraph (b) shall similarly apply to successive
subdivisions or combinations of outstanding shares of capital stock into which
this Warrant is exercisable.

                    (c) Common Stock Dividends. If the Company at any time while
this Warrant is outstanding and unexpired shall pay a dividend with respect to
Common Stock payable in Common Stock, then: (i) the Warrant Exercise Price shall
be adjusted, from and after the date of determination of stockholders entitled
to receive such dividend or distribution (the “Record Date”), to that price
determined by multiplying the Warrant Exercise Price in effect immediately prior
to such date of determination by a fraction (A) the numerator of which shall be
the total number of shares of Common Stock outstanding immediately prior to such
dividend or distribution, and (B) the denominator of which shall be the total
number of shares of Common Stock outstanding immediately after such dividend or
distribution and (ii) the number of shares of Common Stock issuable upon
exercise of this Warrant shall be proportionately adjusted, to the nearest whole
share, from and after the Record Date by multiplying the number of shares of
Common Stock purchasable hereunder immediately prior to such Record Date by a
fraction (A) the numerator of which shall be the total number of shares of
Common Stock outstanding immediately after such dividend or distribution, and
(B) the denominator of which shall be the total number of shares of Common Stock
outstanding immediately prior to such dividend or distribution. The provisions
of this subparagraph (c) shall similarly apply to successive Common Stock
dividends by the Company.

                    (d) Certain Issuance of Securities. If the Company shall at
any time or from time to time while this Warrant is outstanding (A) issue shares
of Common Stock, stock or securities (other than Options) directly or indirectly
convertible into or exchangeable or exercisable for Common Stock (“Convertible
Securities”), or rights, warrants or options to subscribe for or purchase shares
of Common Stock or Convertible Securities (“Options”) entitling the recipient
thereof to subscribe for or purchase shares of Common Stock, at a price per
share or (B) amend or otherwise modify the terms of any Convertible Securities
or Options to a price per share (such issuance, subscription or purchase price
or amended or modified price being referred to as the “New Issue Price”), in
either case, less than the Warrant Exercise Price then in effect, then the
Warrant Exercise Price in effect at the opening of business on the day next
following such issuance shall be adjusted to equal the New Issue Price. Such
adjustment shall become effective immediately upon the opening of business on
the day next following such issuance. In determining whether any shares of
Common Stock are issued or issuable, or Convertible Securities or Options
entitle the holders of Warrants to subscribe for or purchase shares of Common
Stock at less than such Warrant Exercise Price, there shall be taken into
account any consideration received by the Company upon issuance of any such
securities, the conversion of any such Convertible Securities and upon exercise
of such Options the value of such consideration, if other than cash, to be
determined in good faith by the Board of Directors of the Company in the
exercise of their fiduciary duty, with the concurrence of the holders of at
least a majority of the Warrants then outstanding. Notwithstanding the foregoing
or any other provision herein to the contrary, no adjustment to the Warrant
Exercise Price will be required as a result of any (i) shares of Common Stock
issued or deemed to have been issued by the Company pursuant to an employee
benefit plan that has been approved by the Board of Directors and stockholders
of the Company prior to or on the date of the Note Purchase Agreement, pursuant
to which the Company’s securities may be issued to any consultant, employee,
officer or director for services provided to the Company (an “Approved Stock
Plan”); (ii) shares issued or deemed to have been issued upon the conversion,
exchange or exercise of any Option or Convertible Security outstanding on the
date prior to or on the date of the Note Purchase Agreement, provided that the
terms of such Option or Convertible Security are not amended or otherwise
modified on or after the date of the Note Purchase Agreement, and provided that
the conversion price, exchange price,

4

--------------------------------------------------------------------------------

exercise price or other purchase price is not reduced, adjusted or otherwise
modified and the number of shares of Common Stock issued or issuable is not
increased (whether by operation of, or in accordance with, the relevant
governing documents or otherwise) on or after the date of the Note Purchase
Agreement; and (ii) shares of the Common Stock issued or deemed to have been
issued by the Company upon exercise of this Warrant (each such issuance, an
“Exempted Issuance”).

                    (e) Certain Distributions. In case the Company shall at any
time or from time to time while this Warrant is outstanding distribute to all
holders of shares of Common Stock (including any such distribution made in
connection with a merger or consolidation in which the Company is the resulting
or surviving person and the Common Stock is not changed or exchanged) cash,
evidences of indebtedness of the Company, any subsidiary or another issuer,
securities of the Company (including Convertible Securities), any subsidiary or
another issuer or other assets (excluding dividends payable in shares of Common
Stock for which adjustment is made under another paragraph of this Section 3 and
any distribution in connection with an Exempted Issuance) or Options to
subscribe for or purchase of any of the foregoing, then, and in each such case,
the Warrant Exercise Price then in effect shall be adjusted (and any other
appropriate actions shall be taken by the Company) by multiplying the Warrant
Exercise Price in effect immediately prior to the date of such distribution by a
fraction (x) the numerator of which shall be the Weighted Average Price of the
Common Stock for the five (5) consecutive Trading Days immediately prior to the
date of distribution less the then fair market value (as determined by the Board
of Directors in the exercise of their fiduciary duties with the concurrence of
the holders of at least a majority of the Warrants then outstanding) of the
portion of the cash, evidences of indebtedness, securities or other assets so
distributed or of such Options to subscribe applicable to one share of Common
Stock and (y) the denominator of which shall be the Weighted Average Price of
the Common Stock for the five (5) consecutive Trading Days immediately prior to
the date of distribution (but such fraction shall not be greater than one). Such
adjustment shall be made whenever any such distribution is made and shall become
effective retroactively to a date immediately following the close of business on
the record date for the determination of stockholders entitled to receive such
distribution.

                    (f) Tender Offer. In the event that the Company shall at any
time or from time to time while this Warrant is outstanding make a payment of
cash or other consideration to the holders of shares of Common Stock in respect
of a tender offer or exchange offer, other than an odd-lot offer, and the value
of the sum of (i) the aggregate cash and other consideration paid for such
shares of Common Stock, and (ii) any other consent or other fees paid to holders
of shares of Common Stock in respect of such tender offer or exchange offer,
expressed as an amount per share of Common Stock validly tendered or exchanged
pursuant to such tender offer or exchange offer, exceeds the Weighted Average
Price of the Common Stock on the Trading Day immediately prior to the date any
such tender offer or exchange offer is first publicly announced (the
“Announcement Date”), then the Warrant Exercise Price shall be adjusted in
accordance with the formula:

                    R’ = R (O’ x P)                             F + (P x O)  
                    For purposes of the foregoing formula:                      
R = the Warrant Exercise Price in effect at the expiration time of the tender
offer or exchange offer that is the subject of this Section 4(e)(iv) (the
“Expiration Time”);                       R’ = the Warrant Exercise Price in
effect immediately after the expiration time;

5

--------------------------------------------------------------------------------

                    F = the fair market value (as determined by the Board of
Directors in the exercise of their fiduciary duties with the concurrence of the
Holder) of the aggregate value of all cash and any other consideration paid or
payable for shares of Common Stock validly tendered or exchanged and not
withdrawn prior to the Expiration Time (the “Purchased Shares”);

                    O = the number of shares of Common Stock outstanding
immediately after the Expiration Time less any Purchased Shares;

                    O’ = the number of shares of Common Stock outstanding
immediately after the Expiration Time, plus any Purchased Shares; and

                    P = the Weighted Average Price of the Common Stock on the
Trading Day next succeeding the Announcement Date.

                    Such decrease, if any, shall become effective immediately
upon the opening of business on the day next following the Expiration Time. In
the event that Company is obligated to purchase shares pursuant to any tender
offer, but the Company is prevented by applicable law from effecting any such
purchases or all such purchases are rescinded, the Warrant Exercise Price shall
again be adjusted to the Warrant Exercise Price that would then be in effect if
such tender or exchange offer had not been made. If the application of this
Section 3(f) to any tender or exchange offer would result in an increase in the
Warrant Exercise Price, no adjustment shall be made for such tender or exchange
offer under this Section 3(f)

                    (g) No adjustment in the Warrant Exercise Price shall be
required unless such adjustment would require a cumulative decrease of at least
$0.01 in such price; provided, however, that any adjustments that by reason of
this Section 3 are not required to be made shall be carried forward and taken
into account in any subsequent adjustment until made. All calculations under
this Section 3(g) shall be made to the nearest cent (with $.005 being rounded
upward) or to the nearest one-tenth of a share (with .05 of a share being
rounded upward), as the case may be.

                    (h) In any case in which Section 3 provides that an
adjustment shall become effective on the day next following the record date for
an event, the Company may without penalty defer until the occurrence of such
event issuing to the Holder with respect to any part of this Warrant exercised
after such record date and before the occurrence of such event the additional
shares of Common Stock issuable upon such exercise by reason of the adjustment
required by such event over and above the shares of Common Stock issuable upon
such conversion before giving effect to such adjustment.

                    (i) If, at any time or from time to time while this Warrant
is outstanding any event occurs of the type contemplated by the provisions of
this Section 3 but not expressly provided for by such provisions (including the
granting of stock appreciation rights, phantom stock rights or other rights with
equity features), then the Company’s Board of Directors will make an appropriate
adjustment in the Warrant Exercise Price so as to protect the rights of the
holder; provided that no such adjustment will increase the Warrant Exercise
Price as otherwise determined pursuant to this Section 3.

                    (j) Exercise of Redemption Option by Company. If Company
elects to redeem the Redeemable Warrants pursuant to Section 6 hereof, the
Warrant Exercise Price with respect to the Remaining Warrants shall
automatically be adjusted to the lower of $1.10 per share or the Closing Price
per share (as defined in Section 5 below) on the Redemption Date.

6

--------------------------------------------------------------------------------

                    (k) Event of Default under the Note. Upon Subsidiary and
Company’s receipt of a Notice of Default from Holder, the Warrant Exercise Price
shall be adjusted to the higher of the book value per share of Company’s Common
Stock or $0.01 per share.

          4. Notice of Adjustments. Whenever the Warrant Exercise Price or the
number of shares of Common Stock purchasable hereunder shall be adjusted
pursuant to Section 3 above, the Company shall deliver a written notice, setting
forth, in reasonable detail, the event requiring the adjustment, the amount of
the adjustment, the method by which such adjustment was calculated, and the
Warrant Exercise Price and the number of shares of Common Stock purchasable
hereunder after giving effect to such adjustment, and shall use commercially
reasonable efforts to cause copies of such notice to be delivered to the Holder
of this Warrant within three (3) Business Days after the occurrence of the event
resulting in such adjustment at such Holder’s last known address in accordance
with Section 10 hereof.

          5. Cashless Exercise.

                    (a) If the Closing Price (as defined below) of one share of
Common Stock is greater than the Warrant Exercise Price, in lieu of exercising
this Warrant for cash, the Holder may elect to receive shares of Common Stock
equal to the value (as determined below) of this Warrant (or the portion thereof
being canceled) by surrender of this Warrant at the principal office of the
Company together with a duly completed and endorsed Notice of Exercise attached
to this Warrant and a written notice of the Holder’s intention to effect a
cashless exercise pursuant to this Section 5, in which event the Company shall
issue to the Holder a number of shares of Common Stock computed using the
following formula (a “Cashless Exercise”):

                                                            X = Y (A-B)
                                                                        A


Where X =

the number of shares of Common Stock to be issued to the Holder

   



Y =

the number of shares of Common Stock exercisable under the Warrant or, if only a
portion of the Warrant is being exercised, the portion of the Warrant being
canceled.

   



A =

the Closing Price of one share of Common Stock on the date immediately preceding
the date of the Exercise Notice.

   



B =

the Warrant Exercise Price then in effect for the applicable Warrant Shares at
the time of such exercise.

          For example, if the Holder is exercising 10,000 Warrants with a per
Warrant Exercise Price of $1.50 per share through a cashless exercise when the
current Closing Price per share of the Common Stock is $3.00 per share, then
upon such cashless exercise, the Holder will receive 5,000 Warrant Shares.

                    (b) For purposes of this Warrant, the term “Closing Price”
as of any date, means:

                    (i) if at the time of exercise the shares of Common Stock
shall be listed for trading on the National Association of Securities Dealers,
Inc. Over -The - Counter Bulletin Board (“OTCBB”) or on a national securities
exchange, the dollar volume-weighted average price for the Common Stock on the
OTCBB or any national securities exchange on which the Common Stock shall then
trade (whichever of them shall be the principal trading market on which the
Common Stock shall then trade) as reported by Bloomberg Financial Markets (or
any successor thereto, “Bloomberg”)

7

--------------------------------------------------------------------------------

through its “Volume at Price” functions, for the five (5) Trading Days
immediately preceding such date (or all such Trading Days if the Common Stock
has been traded fewer than five (5) Trading Days), or, if no dollar
volume-weighted average price is reported for such security by Bloomberg for
such time period, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported in
the “pink sheets” by the Pink OTC Market; or

                    (ii) if at the time of exercise the Common Stock is not
listed for trading on the OTCBB, on a national securities exchange or in the
Pink OTC Market, the price per share shall be determined in good faith by the
Company’s Board of Directors.

                    (c) Shares issued pursuant to the foregoing cashless
exercise right shall be treated as if they were issued upon the exercise of this
Warrant. The manner of determining the Closing Price of the Warrant Shares set
forth in the foregoing definition shall apply with respect to any other security
in respect of which a determination as to market value must be made hereunder.

                    (d) For purposes of this Warrant, the term “Trading Day”
shall mean any day on which the Common Stock is traded for any period on the
OTCBB, any national securities exchange on which the Common Stock shall then
trade or the Pink OTC Market (whichever of them shall be the principal trading
market on which the Common Stock shall then trade).

          6. Redemption Option.

                    (a) At any time (i) prior to the exercise of the Warrant and
(ii) after the payment in full by Subsidiary (or Company on behalf of
Subsidiary) of all amounts owing to Holder under the Note and Loan Documents,
Company shall have the right, but not the obligation, to redeem, in whole, that
portion of this Warrant representing the right to purchase 29,018,400 shares of
Company’s Common Stock (the “Redeemable Warrants”) for an aggregate redemption
price of $10,000 (the “Redemption Price”). If Company elects to redeem the
Redeemable Warrants, Company shall send Holder prior written notice (the
“Redemption Notice”) of Company’s election to do so. Within three (3) Business
Days of its receipt of the Redemption Notice, Holder shall surrender this
Warrant at the principal executive office of Company. Within twenty (20)
Business Days of Company’s receipt of this Warrant, Company shall pay and
deliver to Holder the Redemption Price, in immediately available funds, and
shall issue and deliver to Holder a new warrant representing the right to
purchase 1,209,100 shares of Company’s Common Stock (the “Remaining Warrants”)
(the date of payment of the Redemption Price and delivery of the Remaining
Warrants, the “Redemption Date”). The exercise price of the Remaining Warrants
shall be adjusted according to the provisions of Section 3(j) above.

          7. Fractional Shares. No fractional shares will be issued in
connection with any exercise hereunder, but in lieu of such fractional shares,
the number of shares of Common Stock to be issued shall be rounded up to the
nearest whole number.

          8. Compliance with Securities Act of 1933; Transfer of Warrant or
Shares.

                    (a) Compliance with Securities Act of 1933. The Holder of
this Warrant, by acceptance hereof, agrees that this Warrant, the Warrant Shares
and the capital stock issuable upon conversion of the Warrant Shares
(collectively, the “Securities”) are being acquired for investment and that such
holder will not offer, sell, transfer or otherwise dispose of the Securities
except under circumstances which will not result in a violation of the
Securities Act of 1933, as amended (the “Securities Act”) and any applicable
state securities laws. Upon exercise of this Warrant, unless the Warrant Shares
being acquired are registered

8

--------------------------------------------------------------------------------

under the Securities Act and any applicable state securities laws or an
exemption from such registration is available, the Holder hereof shall confirm
in writing that the Warrant Shares so purchased are being acquired for
investment and not with a view toward distribution or resale in violation of the
Securities Act and shall confirm such other matters related thereto as may be
reasonably requested by the Company. The Warrant Shares (unless registered under
the Securities Act and any applicable state securities laws) shall be stamped or
imprinted with a legend in substantially the following form:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THE SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

          Such legend shall be removed by the Company, upon the request of a
Holder, at such time as the restrictions on the transfer of the applicable
security shall have terminated.

                    (b) Transferability of the Warrant. Subject to compliance
with Section 8(c) below, which provisions are intended to ensure compliance with
applicable federal and states securities laws, the Securities may be transferred
by the Holder hereof, in whole or in part and from time to time.

                    (c) Method of Transfer. With respect to any offer, sale,
transfer or other disposition of the Securities, the Holder hereof shall prior
to such offer, sale, transfer or other disposition:

          (i) surrender this Warrant or certificate representing Warrant Shares
at the principal executive offices of the Company or provide evidence reasonably
satisfactory to the Company of the loss, theft or destruction of this Warrant or
certificate representing Warrant Shares and an indemnity agreement reasonable
satisfactory to the Company,

          (ii) pay any applicable transfer taxes or establish to the
satisfaction of the Company that such taxes have been paid,

          (iii) deliver a written assignment to the Company in substantially the
form attached hereto as Exhibit B or appropriate stock power duly completed and
executed prior to transfer, describing briefly the manner thereof, and

          (iv) deliver a written opinion of such Holder’s counsel, or other
evidence, if reasonably requested by the Company, to the effect that such offer,
sale, transfer or other disposition may be effected without registration or
qualification (under the Securities Act as then in effect and any applicable
state securities law then in effect) of the Securities.

          As soon as reasonably practicable after receiving the items set forth
above, the Company shall notify the Holder that it may sell, transfer or
otherwise dispose of the Securities, all in accordance with the terms of the
notice delivered to the Company. If a determination has been made pursuant to
this Section 8(c) that the opinion of counsel for the Holder or other evidence
is not reasonably satisfactory to the Company, the Company shall so notify the
Holder promptly with details of such determination. Notwithstanding the
foregoing, the Securities may, as to such federal laws, be offered, sold or
otherwise disposed of in accordance with Rule 144 under the Securities Act if
the Company satisfied the provisions thereof and provided that the Holder shall
furnish such information as the Company may reasonably request to provide a
reasonable

9

--------------------------------------------------------------------------------

assurance that the provisions of Rule 144 have been satisfied. Each certificate
representing this Warrant or Warrant Shares thus transferred (except a transfer
pursuant to Rule 144 or an effective registration statement) shall bear a legend
as to the applicable restrictions on transferability in order to ensure
compliance with applicable federal and state securities laws, unless in the
aforesaid opinion of counsel to the Holder and to the reasonable satisfaction of
the Company, such legend is not required in order to ensure compliance with such
laws. Upon any partial transfer of this Warrant, the Company will issue and
deliver to such new holder a new warrant (in form and substance similar to this
Warrant) with respect to the portion transferred and will issue and deliver to
the Holder a new warrant (in form and substance similar to this Warrant) with
respect to the portion not transferred as soon as possible and in any event
within five (5) Business Days after such transfer.

          9. No Rights as Shareholders; Information. Prior to exercise of this
Warrant, the Holder of this Warrant, as such, shall not be entitled to vote the
Warrant Shares or receive dividends on or be deemed the holder of such shares,
nor shall anything contained herein be construed to confer upon the Holder of
this Warrant, as such, any of the rights of a shareholder of the Company or any
right to vote for the election of directors or upon any matter submitted to
shareholders at any meeting thereof, or to receive notice of meetings, or to
receive dividends or subscription rights or otherwise until this Warrant shall
have been exercised and the shares of Common Stock purchasable upon the exercise
hereof shall have become deliverable, as provided herein.

          10. Modification and Waiver; Effect of Amendment or Waiver. This
Warrant and any provision hereof may be modified, amended, waived, discharged or
terminated only by an instrument in writing, designated as an amendment to this
Warrant and executed by a duly authorized officer of the Company and the Holder
of this Warrant. Any waiver or amendment effected in accordance with this
Section 10 shall be binding upon the Holder, each future holder of this Warrant
or of any shares purchased under this Warrant (including securities into which
such shares have been converted) and the Company.

          11. Notices. Any notice, request, communication or other document
required or permitted to be given or delivered to the Holder hereof or the
Company shall be delivered by personal delivery, or shall be sent by certified
United States mail, first-class postage prepaid or by overnight delivery using a
nationally recognized courier service, to each such holder at its address as
shown on the books of the Company or to the Company at the address first set
forth above in this Warrant. All such notices, requests, communications or other
documents shall be deemed to have been received by the recipient: (i) in the
case of personal delivery, on the date of such delivery, (ii) in the case of
delivery by a nationally recognized courier service, on the next Business Day
subsequent to deposit with the courier and (iii) in the case of mailing, on the
fourth Business Day following the date of deposit in the United States mails,
first-class postage prepaid. The Company will give written notice to the holder
of this Warrant at least ten (10) Business Days prior to the date on which the
Company closes its books or takes a record (A) with respect to any dividend or
distribution upon the Common Stock, (B) with respect to any pro rata
subscription offer to holders of Common Stock or (C) for determining rights to
vote with respect to any recapitalization, reorganization, reclassification,
consolidation, merger, self tender offer for all or substantially all shares of
Common Stock, sale of all or substantially all of the Company’s assets to
another Person or other transaction that is effected in such a way that holders
of Common Stock are entitled to receive (either directly or upon subsequent
liquidation) stock, securities or assets with respect to or in exchange for
Common Stock (an “Organic Change”), dissolution or liquidation, provided that
such information shall be made known to the public prior to or in conjunction
with such notice being provided to such holder to the extent it is material
non-public information. The Company will also give written notice to the holder
of this Warrant at least ten (10) Business Days prior to the date on which any
Organic Change, dissolution or liquidation will take place, provided that such
information shall be made

10

--------------------------------------------------------------------------------

known to the public prior to or in conjunction with such notice being provided
to such holder to the extent it is material non-public information.

          12. Successors. The obligations of the Company relating to the Warrant
Shares shall inure to the benefit of the successors and assigns of the Holder
hereof and shall be binding upon any successor entity. Upon such event, the
successor entity shall assume the obligations of this Warrant, and this Warrant
(or any substitute warrant as provided hereinbefore) shall be exercisable for
the securities, cash and property of the successor entity on the terms provided
herein.

          13. Lost Warrants or Stock Certificates. Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant or any stock certificate and, in the case of any such
loss, theft or destruction, upon receipt of an indemnity agreement reasonably
satisfactory to the Company, or in the case of any such mutilation upon
surrender and cancellation of such mutilated Warrant or stock certificate, the
Company will issue and deliver a new warrant (containing the same terms as this
Warrant) or stock certificate, in lieu of the lost, stolen, destroyed or
mutilated Warrant or stock certificate.

          14. Descriptive Headings. The descriptive headings of the several
paragraphs of this Warrant are inserted for convenience only and do not
constitute a part of this Warrant. The language in this Warrant shall be
construed as to its fair meaning without regard to which party drafted this
Warrant.

          15. Governing Law; Jurisdiction. This Warrant shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the laws of the State of Nevada, without reference to principles governing
choice or conflicts of laws. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City and
County of Los Angeles, California for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein, and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.

          16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A JURY IN ANY LEGAL PROCEEDING ARISING
OUT OR A RELATED TO THIS AGREEMENT, THE NOTE, AND THE SECURITY AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY.

          17. Entire Agreement. This Warrant constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof and supersedes all prior and contemporaneous agreements,
representations, and undertakings of the parties, whether oral or written, with
respect to such subject matter.

          18. No Impairment. The Company will not, by an voluntary action, avoid
or seek to avoid the observance or performance of any of the terms to be
observed or performed under this Warrant by the Company, but will at all times
in good faith assist in carrying out all the provisions of this Warrant and in
the taking of all such actions as may be necessary or appropriate in order to
protect the rights of the Holder of this Warrant against impairment.

          19. Issue Taxes. The Company shall pay any and all issue and other
taxes payable in respect of any issue or delivery of Common Stock upon the
exercise of this Warrant that may be imposed under the laws of

 11

--------------------------------------------------------------------------------

the United States of America or by any state, political subdivision or taxing
authority of the United States of America; provided, however, that the Company
shall not be required to pay any tax or taxes that may be payable in respect of
any transfer involved in the issue or delivery of any Warrant or certificates
for Common Stock in a name other than that of the registered holder of such
Warrant (which shall be treated as a transfer under Section 8 above), and no
such issue or delivery shall be made unless and until the person or entity
requesting the issuance thereof shall have paid to the Company the amount of
such tax or shall have established to the satisfaction of the Company that such
tax has been paid.

          20. Severability. In the event that any one or more of the provisions
contained in this Warrant shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such provision(s) shall be ineffective only to the
extent of such invalidity, illegality or unenforceability, without invalidating
the remainder of such provision or the remaining provisions of this Warrant and
such invalidity, illegality or unenforceability shall not affect any other
provision of this Warrant, which shall remain in full force and effect.

          21. Counterparts. This Warrant may be executed in two or more
counterparts, each of which shall be an original, and all of which together
shall constitute one instrument.

          IN WITNESS WHEREOF, the parties hereto have caused this Warrant to be
duly executed as of the date first written above by its duly authorized
officers.

  EV TRANSPORTATION, INC.   a Nevada corporation               By:     Name:
William N. Plamondon   Title: Chief Executive Officer/President

12

--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF EXERCISE

To: EV TRANSPORTATION, INC. (the “Company”)

The undersigned hereby exercises the right to purchase ___________________ of
the shares of Common Stock (“Warrant Shares”) of the Company, evidenced by the
attached Warrant (the “Warrant”). Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.

          1. Form of Warrant Exercise Price. The holder intends that payment of
the Warrant Exercise Price shall be made as:

a “Cash Exercise” with respect to ______________Warrant Shares; and/or

a “Cashless Exercise” with respect to ______________ Warrant Shares.

          2. Payment of Warrant Exercise Price. In the event that the holder has
elected a Cash Exercise with respect to some or all of the Warrant Shares to be
issued pursuant hereto, the holder shall pay the aggregate Exercise Price in the
sum of $_______________ to the Company in accordance with the terms of the
Warrant.

          3. Please issue a certificate or certificates representing said shares
in the name of the undersigned or in such other name or names as are specified
below:

  (Name)     (Address)     (City, State)

          4. The undersigned represents that the aforesaid shares being acquired
for the account of the undersigned for investment and not with a view to, or for
resale in connection with, the distribution thereof and that the undersigned has
no present intention of distributing or reselling such shares, all except as in
compliance with applicable securities laws, and that the undersigned is an
“accredited investor” within the meaning of Rule 501 of Regulation D promulgated
under the Securities Act of 1933, as amended.

      (Date)   (Signature)


NOTICE: Signature must be guaranteed by a commercial bank or trust company or a
member firm of a major stock exchange if shares of capital stock are to be
issued, or securities are to be delivered, other than to or in the name of the
registered holder of this Warrant. In addition, signature must correspond in all
respects with the name as written upon the face of the Warrant in every
particular without alteration or any change whatever.

   


--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ASSIGNMENT

          FOR VALUE RECEIVED, the undersigned holder of the attached Warrant
hereby sells, assigns and transfers unto _______________________ whose address
is  _______________________________________ and whose taxpayer identification
number is  _________________ the undersigned’s right, title and interest in and
to the Warrant issued by EV Transportation, Inc., a Nevada corporation (the
“Company”) to purchase _______ shares of the Company’s Common Stock, and does
hereby irrevocably constitute and appoint __________________________ attorney to
transfer said Warrant on the books of the Company with full power of
substitution in the premises.

          In connection with such sale, assignment, transfer or other
disposition of this Warrant, the undersigned hereby confirms that:

[     ]

such sale, transfer or other disposition may be effected without registration or
qualification (under the Securities Act as then in effect and any applicable
state securities law then in effect) of this Warrant or the shares of capital
stock of the Company issuable thereunder and has attached hereto a written
opinion of the undersigned’s counsel to that effect; or

   



[     ]

such sale, transfer or other disposition has been registered under the
Securities Act of 1933, as amended, and registered and/or qualified under all
applicable state securities laws.


      (Date)             (Signature)


NOTICE: Signature must correspond in all respects with the name as written upon
the face of the Warrant in every particular without alteration or any change
whatever.

   


--------------------------------------------------------------------------------